ON REHEARING. Opinion delivered September 21, 1908. Hire, C. J. Appellee asks for a rehearing, and the first matter presented is a consideration of the facts constituting laches. The court has carefully considered the argument made, and it fails to carry conviction. In addition to this argument, it is said that one of the plaintiffs was a minor when the transaction occurred, and is still a minor. It is argued that a minor is not 'to be deprived of his inheritance on the ground of laches, and authorities are cited to that effect. Counsel say: “As the court does not allude to his minority in the. opinion, we are convinced that in the stress of the adjourning hours the court overlooked -it.” A reexamination of the abstracts and briefs shows that counsel on both sides overlooked this fact, if it is a'fact. It is not mentioned in either the abstracts or the briefs, nor is it mentioned in the transcript other than in the style of the .complaint, which contains the names of all of the plaintiffs, including “Peter Bach, minor, by his next friend, Elizabeth Lockard,” but there is neither allegation nor evidence that Peter Bach is a minor. • Laches was pleaded in the answer and argued at length in the brief for appellants, and the first time that it is claimed that one of the parties is a minor and unaffected by laches is in the motion for rehearing. The motion for rehearing is denied.